UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



MONTGOMERY BLAIR SIBLEY,

           Plaintiff,

                 v.                                              Civil Action No. 12-cv-1 (JDB)

BARACK HUSSEIN OBAMA, II, et al.,

           Defendants.



                                  MEMORANDUM OPINION

       Plaintiff is a United States citizen who has filed with the District of Columbia Board of

Elections and Ethics to qualify as a write-in candidate for the office of United States President.

Plaintiff asserts so-called “birther” claims against President Barack Obama, aiming to have him

ousted from office and to have his name removed from the ballot in November 2012 because he

supposedly was not born in the United States. Plaintiff also sues Attorney General Eric Holder

and United States Attorney for the District of Columbia Ronald Machen. Finally, plaintiff sues

the United States Department of Justice, its sub-agency the United States Marshals Service, and

two “John Doe” marshals who once escorted him around the federal courthouse in Washington,

DC. Plaintiff claims these marshals chilled his rights to access court and petition the

government, retaliated against him, and used excessive force.

       Now before the Court are miscellaneous motions filed by plaintiff, as well as a motion to

dismiss filed by defendants. In addition to seeking to oust President Obama from office and to

bar him from the ballot, plaintiff has also petitioned for two writs of mandamus: the first



                                                 1
requiring that Attorney General Holder and U.S. Attorney Machen answer his quo warranto

request, and the second requiring that the grand jury be informed that President Obama may have

committed wire fraud in disseminating his allegedly falsified birth certificate. Plaintiff seeks a

declaratory judgment that 18 U.S.C. § 1504 and Rule 6 of the Federal Rules of Criminal

Procedure are unconstitutional, so that he can write directly to sitting grand jurors about

Obama’s alleged federal crime. Plaintiff also moves to be granted a CM/ECF password and the

opportunity for pre-service discovery to identify the unnamed deputy marshals, and requests to

present his case by oral argument. Finally, plaintiff seeks damages against the Department of

Justice and its agents – the U.S. Marshals Service and the two deputies – for their alleged

violations of his rights.

        For the reasons described below, the Court will deny plaintiff’s motions. The Court will

also grant defendants’ motion to dismiss with respect to each of plaintiff’s myriad unmeritorious

claims. As Chief Judge Lamberth recently stated with respect to a similar suit, “[t]his Court is

not willing to go tilting at windmills.” Taitz v. Obama, 707 F. Supp. 2d 1, 3 (2011).


I. Petition for Writs Quo Warranto

        Plaintiff has filed a petition for writs “quo warranto” to remove President Obama from

his current office and, also or alternatively, to bar him from running for the office of president

again in the upcoming November election. Quo warranto is a “common-law writ used to inquire

into the authority by which a public office is held.” Black’s Law Dictionary 1371 (9th ed. 2009).

Plaintiff claims President Obama is not qualified to serve as president, now or in the future,

because he is not a “natural born Citizen” of the United States per Article II, § 1 of the

Constitution. That assertion is based mainly on alleged indications of fraud in the Certificates of

Live Birth that President Obama released publicly to prove he was born in Hawaii. See Pl. Pet.,

                                                  2
Ex. F (Jan. 31, 2012) [Docket Entry 5].

       Before this Court may evaluate the merits of his claims, plaintiff must demonstrate that

he has the requisite standing to bring this lawsuit, and that the Court may grant the relief he

seeks. Federal courts have jurisdiction over a case or controversy under Article III of the U.S.

Constitution only if the plaintiff has standing to sue. Kerchner v. Obama, 612 F.3d 204, 207 (3d

Cir. 2010) (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,

180-81 (2000)). Standing under Article III requires: (1) violation of a legally protected interest

that is personal to the plaintiff and actual or imminent, not conjectural or hypothetical; (2) a

causal relation between the injury and the defendant’s challenged conduct; and (3) likelihood

that a decision for the plaintiff will compensate for the injury. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992). A generalized interest of all citizens in constitutional governance

does not suffice to confer standing on one such citizen. Drake v. Obama, 664 F.3d 774, 779 (9th

Cir. 2011) (citing Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208, 217 (1974)).

To establish standing in a case, the plaintiff must show that he has a “personal stake” in the

alleged dispute, and that the injury is “particularized” as to him. Raines v. Byrd, 521 U.S. 811,

819 (1997).

       Plaintiff lacks standing to challenge President Obama’s current tenure in office, just as

others who have made similar claims contesting President Obama’s eligibility for the presidency

were found to lack standing. The injury plaintiff asserts is not particular to him. See Kerchner,

612 F.3d at 207 (citing Berg v. Obama, 586 F.3d 234, 238-39 (3d Cir. 2009)).

       Self-declaration as a write-in candidate in the upcoming presidential election does not

enable plaintiff to challenge President Obama’s present position. See Pl.’s Pet., Ex. A (Jan. 31,

2012) [Docket Entry 5]. A public official’s title to office is an injury particularized to an



                                                  3
individual only if that individual has “an interest in the office itself” – if he or she sought the

office at the same time as the current officeholder. Newman v. United States ex rel. Frizzell, 238

U.S. 537, 550 (1915). Since Sibley was not a candidate in the 2008 presidential election, the

injury he faces from President Obama’s current tenure in office is generalized. It “seek[s] relief

that no more directly and tangibly benefits him than it does the public at large [, so] does not

state an Article III case or controversy.” Lujan, 504 U.S. at 573-74. The Court will dismiss

plaintiff’s claim for lack of standing, because “the defect of standing is a defect in subject matter

jurisdiction.” Fed. R. Civ. P. 12(b)(1); Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987).

        Furthermore, as a matter of statute, plaintiff is not entitled to institute a quo warranto

proceeding himself. Under Chapter 16, § 3503 of the District of Columbia Code, an “interested

person” may institute such a proceeding only if the Attorney General and the United States

Attorney for the District of Columbia refuse to institute one on his request. Plaintiff submitted a

request to Holder and Machen for them to begin a quo warranto action in November 2011, but he

has not received an answer from them. Plaintiff has cited no law to support his assertion that a

lack of response in this context should be considered a refusal. Since the refusal condition of

D.C. Code § 16-3503 has not been met, plaintiff’s quo warranto petition is not ripe.

        Second, the scope of D.C. Code § 16-3503 has been interpreted narrowly by the D.C.

Circuit, which has concluded that only the Attorney General or the United States Attorney has

standing to bring a quo warranto action challenging a public official’s right to hold office. See

Taitz, 707 F. Supp. 2d at 3 (citing Andrade v. Lauer, 729 F.2d 1475, 1498 (D.C. Cir. 1984)).

This Court is bound by the D.C. Circuit’s decisions, which are based on the notion that

challenges to a public official’s authority concern a right of the entire public that only a public

representative can protect. See Taitz, 707 F. Supp. 2d at 3 (citing United States v. Carmody, 148



                                                   4
F.2d 684, 685 (D.C. Cir. 1945)). Therefore, this Court cannot grant plaintiff a writ of quo

warranto to challenge President Obama’s current presidency.

       The 9th and 10th Amendments also do not entitle plaintiff to bring such a claim against a

president in federal court. See Smith v. Anderson, 2009 U.S. Dist. LEXIS 108220, at *6 (D. Col.

2009). The separation of powers doctrine expressed in the Constitution places the duty to select

and remove the President not with individual citizens, but rather with the Electoral College and

with the Congress, respectively. See U.S. Const. art. II, §§ 1, 4; id. amend. XII. The judiciary is

not empowered to implement or review such actions, as has been noted in prior opinions

responding to the same challenge. See Kerchner, 612 F.3d at 208; Barnett v. Obama, 2009 U.S.

Dist. LEXIS 101206, at *40, *48 (C.D. Cal. 2009).

       Plaintiff also seeks a writ of quo warranto preventing President Obama from appearing

on the 2012 ballot. Yet quo warranto is not a valid mechanism for challenging candidacy in an

upcoming election. Courts have permitted the writ of quo warranto to be used to challenge only

current tenures in office, lest a suit arise – contrary to the doctrine of standing – from a future

potential injury rather than a real, imminent one. Broyles v. Commonwealth, 309 Ky. 837, 839

(1949) (“[W]hen a quo warranto proceeding is commenced … [t]he term must have begun and

the defendant have assumed, usurped or taken possession of the office.”) The statutory authority

for the writ also limits its scope to challenges regarding a current officeholder. A quo warranto

writ may only be issued “against a person who within the District of Columbia usurps, intrudes

into, or unlawfully holds or exercises, a franchise conferred by the U.S. or a public office of the

U.S.” D.C. Code § 16-3501 (emphasis added).

       Hence, the Court will deny plaintiff’s petition for writs quo warranto, as it has no

jurisdiction to evaluate the merits of plaintiff’s claim regarding President Obama’s eligibility –



                                                  5
now or in the future – for the presidency.


II. Mandamus Requests

       Plaintiff’s first mandamus request is for Attorney General Holder and U.S. Attorney

Machen to be compelled to respond by either instituting a quo warranto proceeding or refusing to

do so. The Court will dismiss this request for failure to state a claim upon which relief may be

granted. Mandamus is an overly severe remedy for the situation at hand; it is to be utilized only

for duties that are “indisputable” and “ministerial,” and plaintiff cites no legal requirement for

Holder and Machen to answer his request. See 13th Regional Corp. v. U.S. Dep’t of Interior,

654 F.2d 758, 760 (D.C. Cir. 1980). Moreover, granting mandamus would have no bearing on

the outcome of plaintiff’s effort: even if his request were formally refused, D.C. Circuit

precedent bars his bringing a quo warranto action himself. Andrade, 729 F.2d at 1498.

       Citing 18 U.S.C. § 1332, Sibley also seeks mandamus to require Machen to inform the

grand jury of plaintiff’s identity and President Obama’s alleged wire fraud, as well as to reveal

what action or recommendation was taken regarding this entreaty. The Court will deny the

mandamus request, in keeping with prior decisions that 18 U.S.C. § 1332 cannot be enforced by

private individuals. See, e.g., Wagner v. Wainstein, 2006 U.S. App. LEXIS 16026, at *2 (D.C.

Cir. June 22, 2006). Per § 1332, an individual may request that the U.S. Attorney present

evidence of alleged offenses to the grand jury; but that does not directly benefit plaintiff, so it

does not create Article III standing to enforce particular action by the U.S. Attorney. Sargeant v.

Dixon, 130 F.3d 1067, 1069-70 (D.C. Cir. 1997).


III. Demand for Declaratory Relief

       Plaintiff seeks a declaration that he may communicate directly with members of the grand


                                                  6
jury regarding alleged criminal behavior by President Obama and other federal actors. He

contends that 18 U.S.C. § 1504 and Rule 6 of the Federal Rules of Criminal Procedure, by

forbidding his doing so, violate his First Amendment right to petition and his Fifth Amendment

right to present evidence to the grand jury in an effort to seek an indictment or presentment.

       Controlling precedent forecloses plaintiff’s request. The grand jury’s independence in

the American legal system is intended not to allow individuals to present material to that body at

will, but rather to protect those accused from oppression by the prosecutor or court. Gaither v.

United States, 413 F.2d 1061, 1065 (D.C. Cir. 1969). The submission of evidence to a grand

jury is at the discretion of the prosecuting attorney, and without his or the judge’s approval,

private individuals have no right to communicate with a federal grand jury. In re New Haven

Grand Jury, 604 F. Supp. 453, 460 (D. Conn. 1985); Baranoski v. United States Att’y Office,

2006 U.S. Dist. LEXIS 2240, at *9 (D.N.J. 2006). The First Amendment right “to petition the

Government for a redress of grievances,” U.S. Const. amend. I, does not inherently include a

right to communicate directly with the grand jury, and the Fifth Amendment right to

“presentment or indictment of a Grand Jury” prior to being punished for a serious crime, U.S.

Const. amend. V, simply does not mean (as plaintiff alleges) that any individual must be entitled

to bring related accusations before that body.

       There is, moreover, nothing unconstitutional about the federal rule or the statute at issue.

Rule 6 eliminates the role of historical presentments, in line with judicial practice in this circuit.

Gaither, 413 F.2d at 1065. And 18 U.S.C. § 1504, in conjunction with Rule 6, criminalizes

direct communication of accusations by individuals to the grand jury. As described above,

protection of the rights of those accused of crimes firmly justifies these measures; they are

consistent with, not violative of, our constitutional structure. Plaintiff’s argument that long-



                                                   7
established federal rules and statutes are unconstitutional merely because they prevent him from

accomplishing his aims is unavailing.


IV. Request for Damages

       Plaintiff’s request for damages for alleged violations of his constitutional rights during

his September 2009 visit to the federal courthouse in Washington, DC, will also be denied.

Plaintiff suffered no harm, as his constitutional freedoms were not actually violated. Standing to

support a claimed violation of an individual’s right to access court requires demonstration of

“actual injury.” Lewis v. Casey, 518 U.S. 343, 351-52 (1996). Yet plaintiff was merely required

to be accompanied during his time in the building. See Pl.’s Compl. ¶ 9. He was never denied

the ability to come into the courthouse and conduct his business, so there was no abrogation of

any constitutional rights.

       Moreover, plaintiff’s citation of the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b),

2401(b), 2671, et seq., in support of his claim is misguided, as there is no evidence that the

marshals acted wrongfully or negligently in their actions during the incident at issue. The

marshals were executing their established duty to protect the security of the federal building, for

which they are permitted to impose restrictions on members of the public as necessary. See

United States v. Heldt, 668 F.2d 1238, 1273-74 (D.C. Cir. 1981). Plaintiff cites Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 388-90 (1971), in support of

his claim for damages, but the marshals have discretion to act reasonably in order to ensure the

security of the courthouse. See Klarfeld v. United States, 944 F.2d 583 (9th Cir. 1992). That

plaintiff’s escort was armed does not constitute use of excessive force; the weapon is a necessary

implement of the deputy marshal’s job and was kept holstered in plaintiff’s presence. Plaintiff

simply fails to state a claim upon which relief can be granted based on the fairly routine actions

                                                 8
alleged, which caused plaintiff no apparent injury. Hence, the Court agrees with the

administrative decision of the U.S. Marshals to deny plaintiff’s request for damages.


V. Motion for Pre-Service Discovery and Password

       Plaintiff’s motion for pre-service discovery to identify the John Doe deputy marshals

involved in the September 2009 “incident” at the courthouse will also be denied. As discussed

above, plaintiff has failed to state a claim against these defendants upon which relief can be

granted, so there is no legal justification for pursuing such discovery.

       As this Court has previously held, the Clerk’s decision not to provide plaintiff with a

password for the Court’s CM/ECF system will be respected. Plaintiff is able to submit his filings

in person, and has given no good reason why he must do so electronically (which requires the

password). See Sibley v. Obama, 819 F. Supp. 2d 45, 51 (D.D.C. 2011). In any event, this

decision terminates plaintiff's action in this Court.


VI. Request for Oral Hearing

       Because plaintiff’s claims will be dismissed for lack of standing and failure to state a

claim, there is no need for – and in any event no right to – oral argument. There are no

justiciable issues of fact or law warranting further consideration here, so plaintiff’s insistence on

a hearing is unpersuasive.


VII. Conclusion

       For the reasons stated above, defendants’ motion to dismiss will be granted and plaintiff’s

motions will be denied. A separate order has been issued on this date.




                                                   9
                                      /s/
                             JOHN D. BATES
                           United States District Judge
Dated: June 6, 2012




                      10